Exhibit 10.27 (c)

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Agreement”), dated as of February 9, 2012, is
entered into by and among GREEN PLAINS HOLDINGS II LLC, a Delaware limited
liability company (the “Company”), each entity that becomes an Additional
Grantor pursuant to Section 24 hereof (together with the Company, collectively,
the “Grantors” and, each, a “Grantor”), and COBANK, ACB, a federally chartered
banking organization, as administrative agent for the Lender Parties, as defined
in the Credit Agreement described below (in such capacity, the “Secured Party”).

PRELIMINARY STATEMENTS

Pursuant to the Amended and Restated Credit Agreement of even date herewith (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among the Company, the Secured Party, and the several banks
and other financial institutions from time to time party thereto as lenders (the
“Lenders”), the Lenders may extend certain credit and other financial
accommodations to the Company. All terms defined in the Credit Agreement that
are not otherwise defined herein shall have the meanings given them in the
Credit Agreement.

The Company may from time to time enter into one or more Hedging Arrangements
with one or more Persons that are Lenders or Affiliates of the Lenders at the
time such Hedging Arrangements are entered into (in such capacity, collectively,
the “Hedging Counterparties”) and one or more agreements evidencing Banking
Product Obligations (the “Banking Product Arrangements”) with one or more
Persons that are Lenders or Affiliates thereof at the time such Banking Product
Arrangements are entered into (in such capacity, collectively, the “Banking
Product Providers”). It is desired that the Banking Product Obligations and the
Hedging Obligations owing to the Banking Product Providers and to the Hedging
Counterparties, including without limitation the obligation of the Company to
make payments thereunder in the event of early termination thereof, together
with all other Obligations be secured hereunder.

NOW, THEREFORE, in consideration of the agreements set forth herein and in the
Credit Agreement and in order to induce the Lenders to extend credit and other
financial accommodations under the Credit Agreement, and to induce the Hedging
Counterparties and the Banking Product Providers to extend financial
accommodations under the Hedging Arrangements and the Banking Product
Arrangements, the parties hereby agree as follows:

1. Definitions.

(a) All terms defined in the Credit Agreement that are not otherwise defined
herein shall have the meanings given them in the Credit Agreement. Each
capitalized term used in this Agreement that is not otherwise defined in the
Credit Agreement or in this Agreement, but that is defined in the UCC (whether
or not capitalized therein), including without limitation such terms as used in
Section 2 hereof, shall have the meaning set forth in Articles 1, 8 or 9 of the
UCC, as applicable.



--------------------------------------------------------------------------------

(b) In addition, the following terms used in this Agreement shall have the
following meanings:

“Additional Grantor” means a Subsidiary of the Company that becomes a party
hereto after the date hereof as an additional Grantor by executing a Joinder.

“Banking Product Arrangements” has the meaning set forth in the Preliminary
Statements hereto.

“Banking Product Providers” has the meaning set forth in the Preliminary
Statements hereto.

“Collateral” has the meaning set forth in Section 2 hereof.

“Collateral Account” means any account established pursuant to Section 13.

“Copyright Registrations” means all copyright registrations issued to any
Grantor and applications for copyright registration that have been or may
hereafter be issued or applied for thereon in the United States and any state
thereof and in foreign countries (including, without limitation, the copyright
registrations set forth on Schedule 9 annexed hereto, as the same may be amended
from time to time).

“Copyright Rights” means all common law and other rights in and to the
Copyrights in the United States and any state thereof and in foreign countries
including all copyright licenses (but with respect to such copyright licenses,
only to the extent permitted by such licensing arrangements), the right (but not
the obligation) to renew and extend Copyright Registrations and any such rights
and to register works protectable by copyright, and the right (but not the
obligation) to sue in the name of any Grantor or in the name of the Secured
Party or any other Lender Party for past, present and future infringements of
the Copyrights and any such rights.

“Copyrights” means all items under copyright in various published and
unpublished works of authorship including, without limitation, computer
programs, computer data bases, other computer software layouts, trade dress,
drawings, designs, writings and formulas (including, without limitation, the
works set forth on Schedule 9 annexed hereto, as the same may be amended from
time to time).

“Credit Agreement” has the meaning set forth in the Preliminary Statements
hereto.

“Equity Interests” means all shares of stock, partnership interests, interests
in joint ventures, limited liability company interests and all other equity
interests in a Person, whether such stock or interests are classified as
Investment Property or General Intangibles under the UCC.

 

-2-



--------------------------------------------------------------------------------

“Grant” means a Grant of Trademark Security Interest substantially in the form
of Exhibit A annexed hereto, a Grant of Patent Security Interest substantially
in the form of Exhibit B annexed hereto, and a Grant of Copyright Security
Interest substantially in the form of Exhibit C annexed hereto.

“Hedging Counterparty” has the meaning set forth in the Preliminary Statements
hereto.

“Instrument” shall have the meaning given to such term in Article 9 of the UCC.

“Intellectual Property Collateral” means, with respect to any Grantor, all
right, title and interest (including, without limitation, rights acquired
pursuant to a license or otherwise but only to the extent permitted by
agreements governing such license or other use) in and to:

(a) all Copyrights, Copyright Registrations and Copyright Rights, including,
without limitation, each of the Copyrights, rights, titles and interests in and
to the Copyrights, all derivative works and other works protectable by
copyright, which are presently or in the future may be owned, created (as a work
for hire for the benefit of such Grantor), authored (as a work for hire for the
benefit of such Grantor), or acquired by such Grantor, in whole or in part, and
all Copyright Rights with respect thereto and all Copyright Registrations
therefor, heretofore or hereafter granted or applied for, and all renewals and
extensions thereof, throughout the world;

(b) all Patents;

(c) all Trademarks, Trademark Registrations, the Trademark Rights and goodwill
of such Grantor’s business symbolized by the Trademarks and associated
therewith;

(d) all trade secrets, trade secret rights, know-how, customer lists, processes
of production, ideas, confidential business information, techniques, processes,
formulas, and all other proprietary information; and

(e) all proceeds thereof (such as, by way of example and not by limitation,
license royalties and proceeds of infringement suits).

“IP Supplement” means an IP Supplement substantially in the form of Exhibit E
annexed hereto.

 

-3-



--------------------------------------------------------------------------------

“Joinder” means a joinder to this Agreement substantially in the form of
Exhibit F annexed hereto entered into by a Subsidiary of the Company pursuant to
Section 24 hereof.

“Patents” means all patents and patent applications and rights and interests in
patents and patent applications under any domestic or foreign law that are
presently, or in the future may be, owned or held by a Grantor and all patents
and patent applications and rights, title and interests in patents and patent
applications under any domestic or foreign law that are presently, or in the
future may be, owned by such Grantor in whole or in part (including, without
limitation, the patents and patent applications set forth on Schedule 8 annexed
hereto), all rights (but not obligations) corresponding thereto to sue for past,
present and future infringements and all re-issues, divisions, continuations,
renewals, extensions and continuations-in-part thereof.

“Pledge Supplement” means a Pledge Supplement in substantially the form of
Exhibit D annexed hereto, in respect of the additional Pledged Equity or Pledged
Debt pledged pursuant to this Agreement.

“Pledged Debt” means the Debt from time to time owed to a Grantor, including,
without limitation, the Debt set forth on Schedule 6 annexed hereto and issued
by the obligors named therein, the Instruments and certificates evidencing such
Debt and all interest, cash or other property received, receivable or otherwise
distributed in respect of or exchanged therefor.

“Pledged Equity” means all Equity Interests in the Company or in any Subsidiary
of the Company now or hereafter owned by a Grantor, including all securities
convertible into, and rights, warrants, options and other rights to purchase or
otherwise acquire, any of the foregoing, including, without limitation, those
owned on the date hereof and set forth on Schedule 5 annexed hereto, the
certificates or other instruments representing any of the foregoing and any
interest of such Grantor in the entries on the books of any securities
intermediary pertaining thereto and all distributions, dividends and other
property received, receivable or otherwise distributed in respect of or
exchanged therefor.

“Secured Obligations” has the meaning set forth in Section 3 hereof.

“Securities Collateral” means, with respect to any Grantor, the Pledged Equity,
the Pledged Debt and any other Investment Property in which such Grantor has an
interest.

“Trademark Registrations” means all trademark registrations that have been or
may hereafter be issued or applied for thereon in the United States and any
state thereof and in foreign countries (including, without limitation, the
trademark registrations and trademark applications set forth on Schedule 7
annexed hereto).

 

-4-



--------------------------------------------------------------------------------

“Trademark Rights” means all common law and other rights (but in no event any of
the obligations) in and to the Trademarks in the United States and any state
thereof and in foreign countries.

“Trademarks” means all trademarks, service marks, designs, logos, indicia, trade
names, trade dress, corporate names, company names, business names, fictitious
business names, trade styles and/or other source and/or business identifiers and
applications pertaining thereto, owned by a Grantor, or hereafter adopted and
used, in its business (including, without limitation, the trademarks
specifically set forth on Schedule 7 annexed hereto).

2. Grant of Security. Each Grantor hereby grants to the Secured Party a security
interest in all of such Grantor’s right, title and interest in and to all assets
of such Grantor, in each case whether now or hereafter existing, whether
tangible or intangible, whether now owned or hereafter acquired, wherever the
same may be located and whether or not subject to the UCC, including without
limitation the following (collectively, the “Collateral”):

(a) all Accounts;

(b) all Chattel Paper;

(c) all Money and all Deposit Accounts, including without limitation all Deposit
Accounts set forth on Schedule 10 annexed hereto, together with all amounts on
deposit from time to time in any Deposit Accounts;

(d) all Documents;

(e) all Farm Products;

(f) all General Intangibles, including without limitation all intellectual
property, Payment Intangibles and Software;

(g) all Goods, including Inventory, Equipment and Fixtures;

(h) all Instruments;

(i) all Investment Property, including without limitation all Securities
Accounts and Commodity Accounts set forth on Schedule 10 annexed hereto and all
Commodity Contracts and Security Entitlements;

(j) all Letters of Credit, Letter-of-Credit Rights and other Supporting
Obligations;

(k) all Records;

(l) all oil, gas and other minerals before extraction;

(m) all Commercial Tort Claims set forth on Schedule 1 annexed hereto; and

 

-5-



--------------------------------------------------------------------------------

(n) all Proceeds and Accessions with respect to any of the foregoing Collateral.

3. Secured Obligations. This Agreement and the security interests granted
hereunder secure, and the Collateral is collateral security for, the payment and
performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise, of all Secured
Obligations. “Secured Obligations” means:

(a) all Obligations, including without limitation all obligations and
liabilities of every nature of the Company under or arising out of or in
connection with the Credit Agreement and the other Loan Documents and all
obligations and liabilities of every nature of each Obligor constituting Hedging
Obligations or Banking Product Obligations owing to the Banking Product
Providers and to the Hedging Counterparties, in each case whether now or
hereafter existing; and

(b) all obligations and liabilities of every nature of each Grantor now or
hereafter existing under or arising out of or in connection with the Loan
Documents to which such Grantor is a party, in each case whether now or
hereafter existing.

4. Grantors Remain Liable. Anything contained herein to the contrary
notwithstanding, (a) each Grantor shall remain liable under any contracts and
agreements included in the Collateral, to the extent set forth therein, to
perform all of its duties and obligations thereunder to the same extent as if
this Agreement had not been executed, (b) the exercise by the Secured Party of
any of its rights hereunder shall not release any Grantor from any of its duties
or obligations under the contracts and agreements included in the Collateral,
and (c) the Secured Party shall not have any obligation or liability under any
contracts, licenses, and agreements included in the Collateral by reason of this
Agreement, nor shall the Secured Party be obligated to perform any of the
obligations or duties of any Grantor thereunder or to take any action to collect
or enforce any claim for payment assigned hereunder.

5. Representations and Warranties. Each Grantor represents and warrants as
follows:

(a) Ownership of Collateral. Except for the Permitted Liens, such Grantor owns
its interests in the Collateral free and clear of all Liens and, except as such
may have been filed in favor of the Secured Party or in connection with the
Permitted Liens, no effective financing statement or other instrument similar in
effect covering all or any part of the Collateral is on file in any filing or
recording office, including any filing office in respect of the Intellectual
Property Collateral.

(b) Perfection. The security interests in the Collateral granted to the Secured
Party hereunder constitute valid security interests in the Collateral, securing
the payment and performance of all Secured Obligations. Upon (i) the filing of
UCC financing statements naming each Grantor as “debtor”, naming the Secured
Party as “secured party” and describing the Collateral (including such financing
statements describing such collateral as “all assets”) in the filing offices
with respect to such Grantor as set forth on Schedule 2 annexed hereto, (ii) in
the case of Securities Collateral consisting of

 

-6-



--------------------------------------------------------------------------------

certificated Securities or evidenced by Instruments, in addition to filing of
such UCC financing statements, delivery to the Secured Party of such Instruments
and the certificates representing such certificated Securities (and in the case
of Securities Collateral issued by a foreign issuer, any actions required under
foreign law to perfect a security interest in such Securities Collateral), in
each case duly endorsed or accompanied by duly executed instruments of
assignment or transfer in blank, (iii) in the case of the Intellectual Property
Collateral constituting Copyright Registrations, Patents and Trademark
Registrations, in addition to the filing of such UCC financing statements, the
recordation of a Grant with the applicable filing office in respect of such
Intellectual Property Collateral, and (iv) in the case of any Deposit Account
and any Investment Property constituting a Security Entitlement, Securities
Account, Commodity Contract or Commodity Account, the execution and delivery to
the Secured Party of an agreement providing for control thereof by the Secured
Party, the security interests in the Collateral granted to the Secured Party
will constitute perfected security interests therein prior to all other Liens
except for the Permitted Liens; and, without limiting any obligations of the
Grantors or rights of the Secured Party hereunder, the Secured Party is
authorized to make all filings and take such other actions as may be necessary
or advisable to perfect and protect such security interests on or after the
Closing Date.

(c) Office Locations; Type and Jurisdiction of Organization; Locations of
Equipment and Inventory. Such Grantor’s name under the laws of the jurisdiction
of its organization, its type of organization, jurisdiction of organization,
principal place of business, chief executive office, office where such Grantor
keeps its Records regarding the Accounts and originals of Chattel Paper, and
organization number provided by the applicable Governmental Authority of the
jurisdiction of organization, in each case as of the most recent Representation
Date, are set forth on Schedule 3 annexed hereto.

(d) Names. No Grantor (or predecessor by merger or otherwise of such Grantor)
has, within the five-year period preceding the date hereof, or, in the case of
an Additional Grantor, the date of the applicable Joinder, had a different name
from the name of such Grantor listed on the signature pages hereof, except the
names set forth on Schedule 4 annexed hereto.

(e) Pledged Equity and Debt. All of the Pledged Equity set forth on Schedule 5
annexed hereto has been duly authorized and validly issued and is fully paid and
nonassessable. There are no outstanding warrants, options or other rights to
purchase, or other agreements outstanding with respect to, or property that is
now or hereafter convertible into, or that requires the issuance or sale of, any
Pledged Equity. Schedule 5 annexed hereto sets forth all of the Pledged Equity
owned by each Grantor as of the most recent Representation Date and the
percentage ownership by each Grantor in each issuer thereof, and Schedule 6
annexed hereto sets forth all of the Pledged Debt owned by such Grantor as of
the most recent Representation Date and the ownership by each Grantor therein.

(f) Intellectual Property Collateral. A true and complete list of all Trademark
Registrations and applications for any Trademark owned, held (whether pursuant
to a license or otherwise) or used by such Grantor, in whole or in part, as of
the most recent

 

-7-



--------------------------------------------------------------------------------

Representation Date is set forth on Schedule 7 annexed hereto. A true and
complete list of all Patents owned, held (whether pursuant to a license or
otherwise) or used by such Grantor, in whole or in part, as of the most recent
Representation Date is set forth on Schedule 8 annexed hereto. A true and
complete list of all Copyright Registrations and applications for Copyright
Registrations held (whether pursuant to a license or otherwise) by such Grantor,
in whole or in part, as of the most recent Representation Date is set forth on
Schedule 9 annexed hereto. After reasonable inquiry, such Grantor is not aware
of any pending or threatened claim by any third party that any of the
Intellectual Property Collateral owned, held or used by such Grantor is invalid
or unenforceable or infringes any rights or interests of any other Person.

(g) Deposit Accounts, Securities Accounts and Commodity Accounts. Schedule 10
annexed hereto lists all Deposit Accounts, Securities Accounts and Commodity
Accounts owned by each Grantor as of the most recent Representation Date, and
indicates, in each case, the correct legal name of the institution or
intermediary at which the account is held, the account number and whether each
such account is a Deposit Account, a Securities Account or a Commodity Account.

(h) Chattel Paper. Such Grantor has no interest in any Chattel Paper.

(i) Letter-of-Credit Rights. Such Grantor has no interest in any
Letter-of-Credit Rights as of the most recent Representation Date, except as set
forth on Schedule 11.

(j) Documents. No negotiable Documents are outstanding with respect to any of
the Inventory as of the most recent Representation Date, except as set forth on
Schedule 12.

(k) Additional Grantors; Each Other Grantor. The representations and warranties
as to the information set forth in the Schedules referred to herein are made as
to the Company as of the date hereof and as to each Additional Grantor as of the
date of the applicable Joinder, except that, in the case of a Pledge Supplement,
IP Supplement or notice delivered pursuant to Section 6(d) hereof, such
representations and warranties are made as of the date of such supplement or
notice.

6. Further Assurances.

(a) Generally. Each Grantor agrees that from time to time, at the expense of the
Grantors, such Grantor will promptly execute and deliver all further instruments
and documents, and take all further action, that may be reasonably necessary or
advisable, or that the Secured Party may reasonably request, in order to
perfect, protect or establish or maintain the priority of any security interest
granted or purported to be granted hereby or to enable the Secured Party to
exercise and enforce its rights and remedies hereunder with respect to any
Collateral. Without limiting the generality of the foregoing, each Grantor will,
upon request of the Secured Party: (i) notify the Secured Party in writing of
receipt by such Grantor of any interest in Chattel Paper and at the request of
the Secured Party, mark conspicuously each item of Chattel Paper and each of its
records pertaining to the

 

-8-



--------------------------------------------------------------------------------

Collateral, with a legend, in form and substance reasonably satisfactory to the
Secured Party, indicating that such Collateral is subject to the security
interest granted hereby, (ii) deliver to the Secured Party all promissory notes
and other Instruments with a principal amount in excess of $100,000 and, at the
request of the Secured Party, all original counterparts of Chattel Paper, duly
endorsed and accompanied by duly executed instruments of transfer or assignment,
all in form and substance reasonably satisfactory to the Secured Party,
(iii) (A) execute (if necessary) and file such financing or continuation
statements, or amendments thereto, (B) except to the extent execution and
delivery thereof is not required pursuant to the terms of Section 6.20 of the
Credit Agreement, execute and deliver, and cause to be executed and delivered,
agreements establishing that the Secured Party has control of the Deposit
Accounts and Investment Property of such Grantor, (C) deliver such documents,
instruments, notices, records and consents, and take and cause to be taken such
other actions, necessary to establish that the Secured Party has control over
electronic Chattel Paper and Letter-of-Credit Rights (if any) of such Grantor,
(D) in the case of Equipment that is covered by a certificate of title, file
with the registrar of motor vehicles or other appropriate authority in the
applicable jurisdiction an application requesting the notation of the security
interest created hereunder on such certificate of title and (E) deliver such
other instruments or notices, in each case, as may be reasonably necessary or
advisable, or as the Secured Party may request, in order to perfect, protect, or
establish or maintain priority of the security interests granted or purported to
be granted hereby, (iv) furnish to the Secured Party from time to time
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Secured Party may
request, all in reasonable detail, (v) permit the Secured Party or
representatives of the Secured Party at any time to inspect the Collateral,
(vi) at the Secured Party’s request, appear in and defend any action or
proceeding that may affect such Grantor’s title to or the Secured Party’s
security interest in all or any part of the Collateral, and take any and all
action that may be necessary or reasonably requested by the Secured Party to
defend such Grantor’s title therein against claims or demands of any other
Person, and (vii) use commercially reasonable efforts to obtain any necessary
consents of third parties to the creation and perfection of a security interest
in favor of the Secured Party with respect to any Collateral. Each Grantor
hereby authorizes the Secured Party to file one or more financing or
continuation statements, and amendments thereto, relative to all or any part of
the Collateral (including any financing statement indicating that it covers “all
assets” or “all personal property” of such Grantor) without the signature of any
Grantor.

(b) Securities Collateral. Each Grantor agrees that (i) all certificates
representing certificated Securities, and all promissory notes or Instruments
evidencing the Debt with a principal amount in excess of $100,000, shall be
delivered to and held by or on behalf of the Secured Party pursuant hereto and
shall be in suitable form for transfer by delivery or, as applicable, shall be
accompanied by such Grantor’s endorsement, where necessary, or duly executed
instruments of transfer or assignments in blank, all in form and substance
satisfactory to the Secured Party and (ii) it will, on each Representation Date
with respect to any additional Equity Interests or Debt obtained since the
immediately preceding Representation Date, promptly (and in any event within ten
Business Days) deliver to the Secured Party a Pledge Supplement, duly executed
by such Grantor, in respect of such additional Pledged Equity or Pledged Debt;
provided,

 

-9-



--------------------------------------------------------------------------------

that the failure of any Grantor to execute a Pledge Supplement with respect to
any additional Pledged Equity or Pledged Debt shall not impair the security
interest of the Secured Party therein or otherwise adversely affect the rights
and remedies of the Secured Party hereunder with respect thereto. Upon each such
acquisition, the representations and warranties contained in Section 5(e) hereof
shall be deemed to have been made by such Grantor as to such Pledged Equity or
Pledged Debt, whether or not such Pledge Supplement is delivered.

(c) Intellectual Property Collateral. On each Representation Date, and
additionally upon the request by the Secured Party, each Grantor shall promptly
deliver a list of any rights to Intellectual Property Collateral acquired by
such Grantor after the immediately preceding Representation Date and execute and
deliver to the Secured Party an IP Supplement; provided, the failure of any
Grantor to execute an IP Supplement or submit a Grant for recordation with
respect to any additional Intellectual Property Collateral shall not impair the
security interest of the Secured Party therein or otherwise adversely affect the
rights and remedies of the Secured Party hereunder with respect thereto. Upon
delivery to the Secured Party of an IP Supplement, Schedules 7, 8 and 9 annexed
hereto and Schedule 1 to each Grant, as applicable, shall be deemed modified to
include a reference to any right, title or interest in any existing Intellectual
Property Collateral and any Intellectual Property Collateral set forth on
Schedule 1 to such IP Supplement. Upon each such acquisition, the
representations and warranties contained in Section 5(f) hereof shall be deemed
to have been made by such Grantor as to such Intellectual Property Collateral,
whether or not such IP Supplement is delivered.

(d) Commercial Tort Claims. To each Grantor’s Knowledge, the Grantors have no
Commercial Tort Claims in excess of $100,000 as of the date hereof, except as
set forth on Schedule 1 annexed hereto. In the event that a Grantor shall at any
time after the date hereof have any Commercial Tort Claims in excess of
$100,000, such Grantor shall promptly notify the Secured Party thereof in
writing, which notice shall (i) set forth in reasonable detail the basis for and
nature of such Commercial Tort Claims and (ii) grant to the Secured Party a
security interest in all such Commercial Tort Claims.

7. Certain Covenants of Grantors. Each Grantor shall:

(a) not use or permit any Collateral to be used unlawfully or in violation of
any provision of this Agreement or any applicable statute, regulation or
ordinance or any policy of insurance covering the Collateral;

(b) give the Secured Party at least 10 days’ prior written notice of (i) any
change in such Grantor’s name, identity or corporate structure and (ii) any
reincorporation, reorganization or other action that results in a change of the
jurisdiction of organization of such Grantor;

(c) upon reasonable notice, permit representatives of the Secured Party (and, if
an Event of Default has occurred and is continuing, any other Lender Party) at
any time during normal business hours to inspect and make abstracts from any
Records, and each Grantor agrees to render to the Secured Party, such clerical
and other assistance as may be reasonably requested with regard thereto; and

 

-10-



--------------------------------------------------------------------------------

(d) not permit any tangible Collateral to become part of or to be affixed to any
real property without first assuring to the reasonable satisfaction of the
Secured Party that the security interest granted hereunder will be prior and
senior to any Lien then held or thereafter acquired by any mortgagee of such
real property (other than the Secured Party) or the owner or purchaser of any
interest therein.

8. Special Covenants With Respect to Inventory. Each Grantor shall upon the
occurrence and during the continuance of an Event of Default, if any Inventory
is in possession or control of any of such Grantor’s agents or processors,
instruct such agent or processor to hold all such Inventory for the account of
the Secured Party and subject to the instructions of the Secured Party.

9. Special Covenants with respect to Accounts.

(a) Each Grantor shall maintain records as to its Accounts as required by the
Credit Agreement.

(b) Except as otherwise provided in this subsection (b), each Grantor shall
continue, in accordance with its reasonable and customary business practices, to
collect, at its own expense, all amounts due or to become due to such Grantor
under the Accounts and, in connection with such collections, may take such
action as such Grantor may deem necessary or advisable to enforce collection of
amounts due or to become due under the Accounts. Upon the occurrence and during
the continuance of an Event of Default, however, such Grantor shall take such
action as the Secured Party may deem necessary or advisable to enforce
collection of amounts due or to become due under the Accounts. The Secured Party
shall have the right, upon the occurrence and during the continuation of an
Event of Default and upon written notice to such Grantor of its intention to do
so, to (i) notify the account debtors or obligors under any Accounts of the
assignment of such Accounts to the Secured Party and direct such account debtors
or obligors to make payment of all amounts due or to become due to such Grantor
thereunder directly to the Secured Party, (ii) notify each Person maintaining a
lockbox or similar arrangement to which account debtors or obligors under any
Accounts have been directed to make payment to remit all amounts representing
collections on checks and other payment items from time to time sent to or
deposited in such lockbox or other arrangement directly to the Secured Party,
(iii) enforce collection of any such Accounts at the expense of Grantors, and
(iv) adjust, settle or compromise the amount or payment thereof. After receipt
by such Grantor of the notice from the Secured Party referred to in the
preceding sentence, (A) all amounts and proceeds (including checks and other
Instruments) received by such Grantor in respect of the Accounts shall be
received in trust for the benefit of the Secured Party hereunder, shall be
segregated from other funds of such Grantor and shall be forthwith paid over or
delivered to the Secured Party in the same form as so received (with any
necessary endorsement) to be held as cash Collateral and applied as provided by
Section 20 hereof, and (B) such Grantor shall not, without the written consent
of the Secured Party, adjust, settle or compromise the amount or payment of any
Account, or release wholly or partly any account debtor or obligor thereof, or
allow any credit or discount thereon.

 

-11-



--------------------------------------------------------------------------------

10. Special Covenants With Respect to the Securities Collateral.

(a) Form of Securities Collateral. If any Securities Collateral is not a
security pursuant to Section 8-103 of the UCC, no Grantor shall take any action
that, under such Section, converts such Securities Collateral into a security
without causing the issuer thereof to issue to it certificates or instruments
evidencing such Securities Collateral, which it shall promptly deliver to the
Secured Party.

(b) Covenants. Each Grantor shall (i) not permit any issuer of any Pledged
Equity to merge or consolidate unless the same percentage of the outstanding
Equity Interests of the surviving or resulting Person are, upon such merger or
consolidation, pledged and become Collateral hereunder and no cash, securities
or other property is distributed in respect of the outstanding Equity Interests
of any other constituent corporation; (ii) cause each issuer of Pledged Equity
not to issue Equity Interests in substitution for the Pledged Equity issued by
such issuer, except to such Grantor; (iii) at its expense perform and comply in
all material respects with all terms and provisions of any agreement related to
the Securities Collateral required to be performed or complied with by it; and
(iv) except to the extent execution and delivery thereof is not required
pursuant to the terms of Section 6.20 of the Credit Agreement, execute and
deliver to the Secured Party agreements providing for control by the Secured
Party of all Security Entitlements, Securities Accounts, Commodity Contracts and
Commodity Accounts of such Grantor.

(c) Voting and Distributions. So long as no Event of Default shall have occurred
and be continuing, (i) each Grantor shall be entitled to exercise any and all
voting and other consensual rights pertaining to the Securities Collateral or
any part thereof for any purpose not prohibited by the terms of this Agreement
or the Credit Agreement; and (ii) each Grantor shall be entitled to receive and
retain any and all dividends, other distributions, principal and interest paid
in respect of the Securities Collateral.

(d) Voting and Distributions After an Event of Default. Upon the occurrence and
during the continuation of an Event of Default, upon written notice from the
Secured Party to any Grantor, (i) all rights of such Grantor to exercise the
voting and other consensual rights pertaining to the Securities Collateral which
it would otherwise be entitled to exercise pursuant hereto shall cease, and all
such rights shall thereupon become vested in the Secured Party who shall
thereupon have the sole right to exercise such voting and other consensual
rights; (ii) all rights of such Grantor to receive the dividends, other
distributions and principal and interest payments in respect of the Securities
Collateral which it would otherwise be authorized to receive and retain pursuant
hereto shall cease, and all such rights shall thereupon become vested in the
Secured Party who shall thereupon have the sole right to receive and hold as
Collateral such dividends, other distributions and principal and interest
payments; and (iii) all dividends, principal and interest payments and other
distributions which are received by

 

-12-



--------------------------------------------------------------------------------

such Grantor contrary to the provisions of clause (ii) above shall be received
in trust for the benefit of the Secured Party, shall be segregated from other
funds of such Grantor and shall forthwith be paid over to the Secured Party as
Collateral in the same form as so received (with any necessary endorsements).

(e) Further Assurances with Respect to Voting and Other Rights. In order to
permit the Secured Party to exercise the voting and other consensual rights
which it may be entitled to exercise pursuant hereto and to receive all
dividends and other distributions which it may be entitled to receive hereunder,
(i) each Grantor shall promptly execute and deliver (or cause to be executed and
delivered) to the Secured Party all such proxies, dividend payment orders and
other instruments as the Secured Party may from time to time reasonably request,
and (ii) without limiting the effect of clause (i) above, each Grantor hereby
grants to the Secured Party an irrevocable proxy to vote the Pledged Equity and
to exercise all other rights, powers, privileges and remedies to which a holder
of the Pledged Equity would be entitled (including giving or withholding written
consents of holders of Equity Interests, calling special meetings of holders of
Equity Interests and voting at such meetings), which proxy shall be effective,
automatically and without the necessity of any action (including any transfer of
any Pledged Equity on the record books of the issuer thereof) by any other
Person (including the issuer of the Pledged Equity or any officer or agent
thereof) upon the occurrence and during the continuation of an Event of Default,
and which proxy shall only terminate upon the termination of the Commitments and
indefeasible payment in full of the Secured Obligations, or the waiver of such
Event of Default, in each case as evidenced by a writing executed by the Secured
Party.

11. Special Covenants with Respect to Commodity Contracts and Commodity
Accounts. Except to the extent that delivery of any such commodity account
control agreement is permitted to be delivered after the date hereof pursuant to
Section 6.20 of the Credit Agreement, no Grantor shall open or maintain any
commodity account with any commodity intermediary that has not executed and
delivered a commodity account control agreement by and among such commodity
intermediary, such Grantor and the Administrative Agent, in form and content
acceptable to the Secured Party. No Grantor shall enter into any futures or
options trades in connection with any commodity contract for speculative
purposes, and all trades and contracts in commodity accounts will be conducted
solely for hedging of inventory positions.

12. Special Covenants With Respect to the Intellectual Property Collateral.

(a) Each Grantor shall:

(i) use reasonable efforts so as not to permit the inclusion in any contract to
which it hereafter becomes a party of any provision that could or might in any
way impair or prevent the creation of a security interest in, or the assignment
of, such Grantor’s rights and interests in any property included within the
definitions of any Intellectual Property Collateral acquired under such
contracts; and

 

-13-



--------------------------------------------------------------------------------

(ii) use proper statutory notice in connection with its use of any of the
Intellectual Property Collateral and products and services covered by the
Intellectual Property Collateral.

(b) After the occurrence and during the continuance of any Event of Default, at
the Secured Party’s reasonable direction, each Grantor shall take such action as
such Grantor or the Secured Party may deem reasonably necessary or advisable to
enforce collection of amounts due in respect of the Intellectual Property
Collateral; provided, the Secured Party shall have the right at any time, upon
the occurrence and during the continuation of an Event of Default and upon
written notice to such Grantor of its intention to do so, to notify the obligors
with respect to any such amounts of the existence of the security interest
created hereby and to direct such obligors to make payment of all such amounts
directly to the Secured Party, and, upon such notification and at the expense of
such Grantor, to enforce collection of any such amounts and to adjust, settle or
compromise the amount or payment thereof, in the same manner and to the same
extent as such Grantor might have done. After receipt by any Grantor of the
notice from the Secured Party referred to in the proviso to the preceding
sentence and upon the occurrence and during the continuance of any Event of
Default, (i) all amounts and proceeds (including checks and Instruments)
received by each Grantor in respect of amounts due to such Grantor in respect of
the Intellectual Property Collateral or any portion thereof shall be received in
trust for the benefit of the Secured Party hereunder, shall be segregated from
other funds of such Grantor and shall be forthwith paid over or delivered to the
Secured Party in the same form as so received (with any necessary endorsement)
to be held as cash Collateral and applied as provided by Section 20 hereof, and
(ii) such Grantor shall not adjust, settle or compromise the amount or payment
of any such amount or release wholly or partly any obligor with respect thereto
or allow any credit or discount thereon.

(c) Each Grantor shall have the right to commence and prosecute in its own name,
as real party in interest, for its own benefit and at its own expense, such
suits, proceedings or other actions for infringement, unfair competition,
dilution, misappropriation or other damage, or reexamination or reissue
proceedings as are necessary to protect the Intellectual Property Collateral.
Each Grantor shall promptly, following its obtaining Knowledge thereof, notify
the Secured Party of the institution of, and of any adverse determination in,
any proceeding (whether in a filing office in respect of the Intellectual
Property Collateral or any federal, state, local or foreign court) regarding
such Grantor’s ownership, right to use, or interest in any Intellectual Property
Collateral. Each Grantor shall provide to the Secured Party any information with
respect thereto reasonably requested by the Secured Party.

(d) In addition to, and not by way of limitation of, the granting of a security
interest in the Collateral pursuant hereto, each Grantor, effective upon the
occurrence and during the continuance of an Event of Default, hereby assigns,
transfers and conveys to the Secured Party the nonexclusive right and license to
use all Trademarks, trade names, Copyrights, Patents or technical processes
(including without limitation the Intellectual Property Collateral) owned or
used by such Grantor that relate to the Collateral, together with any goodwill
associated therewith, all to the extent necessary to enable the Secured

 

-14-



--------------------------------------------------------------------------------

Party to realize on the Collateral in accordance with this Agreement and to
enable any transferee or assignee of the Collateral to enjoy the benefits of the
Collateral. This right shall inure to the benefit of all successors, assigns and
transferees of the Secured Party and its successors, assigns and transferees,
whether by voluntary conveyance, operation of law, assignment, transfer,
foreclosure, deed in lieu of foreclosure or otherwise. Such right and license
shall be granted free of charge, without requirement that any monetary payment
whatsoever be made to such Grantor. If and to the extent that any Grantor is
permitted to license the Intellectual Property Collateral, such licensee shall
acknowledge and agree that the Intellectual Property Collateral licensed to it
is subject to the security interest created in favor of the Secured Party and
the other terms of this Agreement.

13. Collateral Account.

(a) If an Event of Default has occurred and is continuing, the Secured Party is
hereby authorized to establish and maintain as a blocked account under the sole
dominion and control of the Secured Party, a restricted Deposit Account
designated as the “Green Plains Holdings II Collateral Account”. All amounts at
any time held in the Collateral Account shall be beneficially owned by the
Grantors but shall be held in the name of the Secured Party hereunder as
collateral security for the Secured Obligations upon the terms and conditions
set forth herein. If an Event of Default has occurred and is continuing, the
Grantors shall have no right to withdraw, transfer or, except as expressly set
forth herein or in the other Loan Documents, otherwise receive any funds
deposited into the Collateral Account. Anything contained herein to the contrary
notwithstanding, the Collateral Account shall be subject to such applicable
laws, and such applicable regulations of the Board of Governors of the Federal
Reserve System and of any other appropriate banking authority or Governmental
Authority, as may now or hereafter be in effect. All deposits of funds in the
Collateral Account shall be made by wire transfer (or, if applicable, by
intra-bank transfer from another account of a Grantor) of immediately available
funds, in each case addressed in accordance with instructions of the Secured
Party. Each Grantor shall, promptly after initiating a transfer of funds to the
Collateral Account, give notice to the Secured Party by facsimile of the date,
amount and method of delivery of such deposit. Funds held by the Secured Party
in the Collateral Account shall not be invested by the Secured Party but instead
shall be maintained as a deposit in the Collateral Account pending application
thereof as elsewhere provided in this Agreement or in the other Loan Documents.
To the extent permitted under Regulation Q of the Board of Governors of the
Federal Reserve System, any funds held in the Collateral Account shall bear
interest at the standard rate paid by the Secured Party to its customers for
deposits of like amounts and terms. Subject to Secured Party’s rights hereunder,
any interest earned on deposits in the Collateral Account shall be deposited
directly in, and held in, the Collateral Account.

(b) In the event that the Company is required to cash collateralize any Letter
of Credit or Letters of Credit pursuant to the Loan Documents, other than after
the occurrence and during the continuance of an Event of Default, in which case
the provisions of Section 18(c) of this Agreement shall apply, subject to the
provisions of the other Loan Documents, such cash collateral shall be retained
by the Secured Party until such time as such Letter of Credit or Letters of
Credit shall have expired or been

 

-15-



--------------------------------------------------------------------------------

surrendered and any drawings under such Letter of Credit or Letters of Credit
paid in full, whether by reason of application of funds in the Collateral
Account or otherwise. The Secured Party is authorized to apply any amount in the
Collateral Account to reimburse any payment in respect of any drawing under a
Letter of Credit.

14. Assignment of Insurance. The Grantors hereby assign to the Secured Party, as
additional security for the payment of the Secured Obligations, any and all
moneys (including but not limited to proceeds of insurance and refunds of
unearned premiums) due or to become due under, and all other rights of the
Grantors under or with respect to, any and all policies of insurance with
respect to such Grantor, any of its assets or any of the Collateral, and the
Grantors hereby direct the issuer of any such policy to pay any such moneys
directly to the Secured Party. Both before and after the occurrence of an Event
of Default, the Secured Party may (but need not), in its own name or in the name
of any Grantor, execute and deliver proofs of claim, receive all such moneys,
endorse checks and other instruments representing payment of such moneys, and
adjust, litigate, compromise or release any claim against the issuer of any such
policy.

15. Secured Party Appointed Attorney-in-Fact. Each Grantor hereby irrevocably
appoints the Secured Party as such Grantor’s attorney-in-fact upon the
occurrence and during the continuance of an Event of Default, with full
authority in the place and stead of such Grantor and in the name of such
Grantor, the Secured Party or otherwise, from time to time in the Secured
Party’s discretion to take any action and to execute any instrument that the
Secured Party may deem necessary or advisable to accomplish the purposes of this
Agreement, including, without limitation:

(a) to obtain and adjust insurance required to be maintained by such Grantor or
paid to the Secured Party pursuant to the Loan Documents;

(b) to ask for, demand, collect, sue for, recover, compound, receive and give
acquittance and receipts for moneys due and to become due under or in respect of
any of the Collateral;

(c) to receive, endorse and collect any drafts or other Instruments, Documents,
Chattel Paper and other documents in connection with clauses (a) and (b) above;

(d) to file any claims or take any action or institute any proceedings that the
Secured Party may deem necessary or advisable for the collection of any of the
Collateral or otherwise to enforce or protect the rights of the Secured Party
with respect to any of the Collateral;

(e) to pay or discharge taxes or Liens (other than taxes not required to be paid
or discharged pursuant to the Credit Agreement and the Permitted Liens) levied
or placed upon or threatened against the Collateral, the legality or validity
thereof and the amounts necessary to discharge the same to be determined by the
Secured Party in its sole discretion, any such payments made by the Secured
Party to become obligations of such Grantor to the Secured Party, due and
payable immediately without demand;

 

-16-



--------------------------------------------------------------------------------

(f) to sign and endorse any invoices, freight or express bills, bills of lading,
storage or warehouse receipts, drafts against debtors, assignments,
verifications and notices in connection with Accounts and other documents
relating to the Collateral; and

(g) generally to sell, transfer, pledge, make any agreement with respect to or
otherwise deal with any of the Collateral as fully and completely as though the
Secured Party were the absolute owner thereof for all purposes, and to do, at
the Secured Party’s option and the Grantors’ expense, at any time or from time
to time, all acts and things that the Secured Party deems necessary to protect,
preserve or realize upon the Collateral and the Secured Party’s security
interest therein in order to effect the intent of this Agreement, all as fully
and effectively as such Grantor might do.

16. Secured Party May Perform. If any Grantor fails to perform any agreement
contained herein, the Secured Party may itself perform, or cause performance of,
such agreement, and the reasonable expenses of the Secured Party incurred in
connection therewith shall be payable by the Grantors under Section 21(a).

17. Standard of Care. The powers conferred on the Secured Party hereunder are
solely to protect its interest in the Collateral and shall not impose any duty
upon it to exercise any such powers. Except for the exercise of reasonable care
in the custody of any Collateral in its possession and the accounting for moneys
actually received by it hereunder, the Secured Party shall have no duty as to
any Collateral or as to the taking of any necessary steps to preserve rights
against prior parties or any other rights pertaining to any Collateral. The
Secured Party’s duty of care with respect to Collateral in its possession (as
imposed by law) shall be deemed fulfilled if the Secured Party exercises
reasonable care in physically safekeeping such Collateral or, in the case of
Collateral in the custody or possession of a bailee or other third person,
exercises reasonable care in the selection of the bailee or other third person

18. Remedies.

(a) Generally. If any Event of Default shall have occurred and be continuing,
the Secured Party may, subject to Section 23 hereof, exercise in respect of the
Collateral, in addition to all other rights and remedies provided for herein or
otherwise available to it, all the rights and remedies of a secured party on
default under the UCC (whether or not the UCC applies to the affected
Collateral), and also may (i) require each Grantor to, and each Grantor hereby
agrees that it will at its expense and upon request of the Secured Party
forthwith, assemble all or part of the Collateral as directed by the Secured
Party and make it available to the Secured Party at a place to be designated by
the Secured Party that is reasonably convenient to both parties, (ii) enter onto
the property where any Collateral is located and take possession thereof with or
without judicial process, (iii) prior to the disposition of the Collateral,
store, process, repair or recondition the Collateral or otherwise prepare the
Collateral for disposition in any manner to the extent the Secured Party deems
appropriate, (iv) take possession of any Grantor’s premises or place custodians
in exclusive control thereof, remain on such premises and use the same and any
of such Grantor’s equipment for the purpose of completing any work in process,
taking any actions described in the preceding clause (iii) and collecting any
Secured Obligation, (v) without notice except as specified below, sell the
Collateral or any part

 

-17-



--------------------------------------------------------------------------------

thereof in one or more parcels at public or private sale, at any of the Secured
Party’s offices or elsewhere, for cash, on credit or for future delivery, at
such time or times and at such price or prices and upon such other terms as the
Secured Party may deem commercially reasonable, (vi) exercise dominion and
control over and refuse to permit further withdrawals from any Deposit Account,
Securities Account or Commodity Account maintained with the Secured Party or any
Lender or any other Deposit Account, Securities Account or Commodity Account in
which the Secured Party has been granted a security interest perfected by
control, exercise dominion and control over and provide instructions directing
the disposition of funds in such Deposit Accounts, Securities Accounts and
Collateral Accounts, and exercise any and all other rights under control or
other agreements with respect to any of the foregoing accounts and any
Investment Property therein, and (vii) provide for the application of any value
distributed on account of the Commodity Contracts as directed by the Secured
Party without further consent by any Grantor and provide entitlement orders with
respect to Security Entitlements and other Investment Property constituting a
part of the Collateral and, without notice to any Grantor, transfer to or
register in the name of the Secured Party or any of its nominees any or all of
the Securities Collateral. The Secured Party or any Lender Party may be the
purchaser of any or all of the Collateral at any such sale and the Secured
Party, as agent for and representative of the Lender Parties (but not any Lender
Party in its individual capacity unless the Required Lenders shall otherwise
agree in writing), shall be entitled, for the purpose of bidding and making
settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Secured
Obligations as a credit on account of the purchase price for any Collateral
payable by the Secured Party at such sale. Each purchaser at any such sale shall
hold the property sold absolutely free from any claim or right on the part of
any Grantor, and each Grantor hereby waives (to the extent permitted by
applicable law) all rights of redemption, stay and/or appraisal which it now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted. Each Grantor agrees that, to the extent notice of
sale shall be required by law, at least ten days’ notice to such Grantor of the
time and place of any public sale or the time after which any private sale is to
be made shall constitute reasonable notification. The Secured Party shall not be
obligated to make any sale of any Collateral regardless of notice of sale having
been given. The Secured Party may adjourn any public or private sale from time
to time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned. Each Grantor hereby waives any claims against the Secured Party
arising by reason of the fact that the price at which any Collateral may have
been sold at such a private sale was less than the price which might have been
obtained at a public sale, even if the Secured Party accepts the first offer
received and does not offer such Collateral to more than one offeree. If the
proceeds of any sale or other disposition of the Collateral are insufficient to
pay all the Secured Obligations, the Grantors shall be jointly and severally
liable for the deficiency and the fees of any attorneys employed by the Secured
Party to collect such deficiency. Each Grantor further agrees that a breach of
any of the covenants contained in this Section 18 will cause irreparable injury
to the Secured Party, that the Secured Party has no adequate remedy at law in
respect of such breach and, as a consequence, that each and every covenant
contained in this Section shall be specifically enforceable against such

 

-18-



--------------------------------------------------------------------------------

Grantor, and each Grantor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no default has occurred giving rise to the Secured Obligations
becoming due and payable prior to their stated maturities.

(b) Securities Collateral. Each Grantor recognizes that, by reason of certain
prohibitions contained in the Securities Act of 1933, as amended (the
“Securities Act”) and applicable state securities laws, the Secured Party may be
compelled, with respect to any sale of all or any part of the Securities
Collateral conducted without prior registration or qualification of such
Securities Collateral under the Securities Act and/or such state securities
laws, to limit purchasers to those who will agree, among other things, to
acquire the Securities Collateral for their own account, for investment and not
with a view to the distribution or resale thereof. Each Grantor acknowledges
that any such private placement may be at prices and on terms less favorable
than those obtainable through a sale without such restrictions (including an
offering made pursuant to a registration statement under the Securities Act)
and, notwithstanding such circumstances and any registration rights granted to
the Secured Party by such Grantor, each Grantor agrees that any such private
placement shall not be deemed, in and of itself, to be commercially unreasonable
and that the Secured Party shall have no obligation to delay the sale of any
Securities Collateral for the period of time necessary to permit the issuer
thereof to register it for a form of sale requiring registration under the
Securities Act or under applicable state securities laws, even if such issuer
would, or should, agree to so register it. If the Secured Party determines to
exercise its right to sell any or all of the Securities Collateral, upon written
request, each Grantor shall and shall cause each issuer of any Securities
Collateral to be sold hereunder from time to time to furnish to Secured Party
all such information as the Secured Party may reasonably request in order to
determine the amount of Securities Collateral which may be sold by the Secured
Party in exempt transactions under the Securities Act and the rules and
regulations of the Securities and Exchange Commission thereunder, as the same
are from time to time in effect.

(c) Collateral Account. If an Event of Default has occurred and is continuing,
any amounts on deposit in the Collateral Account shall be held by the Secured
Party and applied as any Secured Obligations become due or, if applicable,
pursuant to Section 7.4 of the Credit Agreement.

19. Additional Remedies for Intellectual Property Collateral.

(a) Anything contained herein to the contrary notwithstanding, upon the
occurrence and during the continuation of an Event of Default, (i) the Secured
Party shall have the right (but not the obligation) to bring suit, in the name
of any Grantor, the Secured Party or otherwise, to enforce any Intellectual
Property Collateral, in which event each Grantor shall, at the request of
Secured Party, do any and all lawful acts and execute any and all documents
required by Secured Party in aid of such enforcement and each Grantor shall
promptly, upon demand, reimburse and indemnify the Secured Party as provided in
Section 9.6 of the Credit Agreement and Section 21 hereof, as applicable, in
connection with the exercise of its rights under this Section 19, and, to the
extent that

 

-19-



--------------------------------------------------------------------------------

the Secured Party shall elect not to bring suit to enforce any Intellectual
Property Collateral as provided in this Section, each Grantor agrees to use all
reasonable measures, whether by action, suit, proceeding or otherwise, to
prevent the infringement of any of the Intellectual Property Collateral by
others and for that purpose agrees to use its commercially reasonable judgment
in maintaining any action, suit or proceeding against any Person so infringing
reasonably necessary to prevent such infringement; (ii) upon written demand from
the Secured Party, each Grantor shall execute and deliver to the Secured Party
an assignment or assignments of the Intellectual Property Collateral and such
other documents as are necessary or appropriate to carry out the intent and
purposes of this Agreement; and (iii) each Grantor agrees that such an
assignment and/or recording shall be applied to reduce the Secured Obligations
outstanding only to the extent that the Secured Party (or any Lender) receives
cash proceeds in respect of the sale of, or other realization upon, the
Intellectual Property Collateral.

(b) If (i) an Event of Default shall have occurred and, by reason of waiver,
modification, amendment or otherwise, no longer be continuing, (ii) no other
Event of Default shall have occurred and be continuing, (iii) an assignment to
the Secured Party of any rights, title and interests in and to the Intellectual
Property Collateral shall have been previously made, and (iv) the Secured
Obligations shall not have become immediately due and payable, the Secured Party
shall promptly execute and deliver to such Grantor such assignments as may be
necessary to reassign to such Grantor any such rights, title and interests as
may have been assigned to the Secured Party as aforesaid, subject to any
disposition thereof that may have been made by the Secured Party; provided,
after giving effect to such reassignment, the Secured Party’s security interest
granted pursuant hereto, as well as all other rights and remedies of the Secured
Party granted hereunder, shall continue to be in full force and effect; and
provided further, the rights, title and interests so reassigned shall be free
and clear of all Liens other than the Permitted Liens.

20. Application of Proceeds. Except as expressly provided elsewhere in this
Agreement, all proceeds received by the Secured Party in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral
shall be applied as provided in the Credit Agreement.

21. Indemnity and Expenses.

(a) The Grantors jointly and severally agree to indemnify the Secured Party and
each Lender Party and to pay to the Secured Party upon demand the amount of any
and all reasonable costs and expenses in accordance with Section 9.6 of the
Credit Agreement.

(b) The obligations of Grantors in this Section 21 shall survive the termination
of this Agreement and the payment and discharge of the Secured Obligations.

 

-20-



--------------------------------------------------------------------------------

22. Continuing Security Interest; Transfer of Loans; Termination and Release.

(a) This Agreement shall create a continuing security interest in the Collateral
and shall (i) remain in full force and effect until the indefeasible payment in
full of the Secured Obligations, the cancellation or termination of the
Commitments, and the cancellation or expiration of all outstanding Letters of
Credit (or the securing of reimbursement obligations in respect thereof with
cash collateral or Letters of Credit in a manner satisfactory to the Secured
Party), (ii) be binding upon the Grantors and their respective successors and
assigns, and (iii) inure, together with the rights and remedies of the Secured
Party hereunder, to the benefit of the Secured Party and its successors,
transferees and assigns.

(b) Upon the indefeasible payment in full of all Secured Obligations, the
cancellation or termination of the Commitments, and the cancellation or
expiration of all outstanding Letters of Credit (or the securing of
reimbursement obligations in respect thereof with cash collateral or Letters of
Credit in a manner satisfactory to the Secured Party), the security interest
granted hereby (other than with respect to any cash collateral in respect of
Letters of Credit) shall terminate and all rights to the Collateral shall revert
to the applicable Grantors. Upon any such termination the Secured Party will, at
Grantors’ expense, execute and deliver to the Grantors such documents as the
Grantors shall reasonably request to evidence such termination.

23. Secured Party as Agent.

(a) The Secured Party has been appointed to act as the Secured Party hereunder
by the Lenders and, by their acceptance of the benefits hereof, the Hedging
Counterparties and the Banking Product Providers. The Secured Party shall be
obligated, and shall have the right hereunder, to make demands, to give notices,
to exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including, without limitation, the release or substitution of
Collateral), solely in accordance with this Agreement and the other Loan
Documents; provided that the Secured Party shall exercise, or refrain from
exercising, any remedies provided for in Section 18 hereof in accordance with
the instructions of (i) the Required Lenders, or (ii) after indefeasible payment
in full of all Obligations, the cancellation or expiration of all Letters of
Credit and the termination of the Commitments, the Secured Party and the holders
of a majority of (A) the aggregate notional amount under all Hedging
Arrangements and the aggregate exposure under all Banking Product Arrangements
or (B) if all Hedging Arrangements and Banking Product Arrangements have been
terminated in accordance with their terms, the aggregate amount then due and
payable (exclusive of expenses and similar payments but including any early
termination payments then due) under such Hedging Arrangements and Banking
Product Arrangements. In furtherance of the foregoing provisions of this
Section 23(a), each Hedging Counterparty and each Banking Product Provider, by
its acceptance of the benefits hereof, agrees that it shall have no right
individually to realize upon any of the Collateral hereunder, it being
understood and agreed by such Person that all rights and remedies hereunder may
be exercised solely by the Secured Party for the benefit of the Lender Parties
in accordance with the terms of this Section 23(a).

 

-21-



--------------------------------------------------------------------------------

(b) The Secured Party shall at all times be the same Person that is the
Administrative Agent under the Credit Agreement. Written notice of resignation
by the Administrative Agent pursuant to Section 8.6 of the Credit Agreement
shall also constitute notice of resignation as the Secured Party under this
Agreement; and appointment of a successor Administrative Agent pursuant to
Section 8.6 of the Credit Agreement shall also constitute appointment of a
successor Secured Party under this Agreement. Upon the acceptance of any
appointment as Administrative Agent under Section 8.6 of the Credit Agreement by
a successor Administrative Agent, that successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Secured Party under this Agreement, and the retiring
Secured Party under this Agreement shall promptly (i) transfer to such successor
Secured Party all sums, securities and other items of Collateral held hereunder,
together with all records and other documents necessary or appropriate in
connection with the performance of the duties of the successor Secured Party
under this Agreement, and (ii) execute (if necessary) and deliver to such
successor Secured Party such amendments to financing statements, and take such
other actions, as may be necessary or appropriate in connection with the
assignment to such successor Secured Party of the security interests created
hereunder, whereupon such retiring Secured Party shall be discharged from its
duties and obligations under this Agreement. After any retiring Administrative
Agent’s resignation hereunder as Secured Party, the provisions of this Agreement
shall inure to its benefit as to any actions taken or omitted to be taken by it
under this Agreement while it was Secured Party hereunder.

(c) The Secured Party shall not be deemed to have any duty whatsoever with
respect to any Hedging Counterparty or any Banking Product Provider until it
shall have received written notice in form and substance reasonably satisfactory
to the Secured Party from a Grantor, such Hedging Counterparty or such Banking
Product Provider as to the existence and terms of the applicable Hedging
Arrangement or Banking Product Arrangement.

24. Additional Grantors. The initial Grantors hereunder shall be the Company and
such of the Subsidiaries of the Company as are signatories hereto on the date
hereof. From time to time after the date hereof, other Subsidiaries of Company
may become Additional Grantors by executing a Joinder. Upon delivery of any such
Joinder to the Secured Party, notice of which is hereby waived by the Grantors,
each such Additional Grantor shall be a Grantor and shall be as fully a party
hereto as if such Additional Grantor were an original signatory hereto, but
effective as of such delivery. Each Grantor expressly agrees that its
obligations arising hereunder shall not be affected or diminished by the
addition or release of any other Grantor hereunder, nor by any election of the
Secured Party not to cause any Subsidiary of the Company to become an Additional
Grantor hereunder. This Agreement shall be fully effective as to any Grantor
that is or becomes a party hereto regardless of whether any other Person becomes
or fails to become or ceases to be a Grantor hereunder.

25. Amendments; Etc. No amendment, modification, termination or waiver of any
provision of this Agreement, and no consent to any departure by any Grantor
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Secured Party and, in the case of any such amendment or
modification, by the Grantors; provided this

 

-22-



--------------------------------------------------------------------------------

Agreement may be modified by the execution of a Joinder by an Additional Grantor
in accordance with Section 24 hereof and the Grantors hereby waive any
requirement of notice of or consent to any such amendment. Any such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.

26. Notices. All notices, requests, demands and other communications provided
for under this Agreement shall be in writing (including facsimile transmission
or e-mail) and shall be sent to the applicable party at its address, email
address or facsimile number set forth opposite its signature below, or as to
each party, at such other address, e-mail address or facsimile number as shall
be designated by such party in a written notice to the other party complying as
to delivery with the terms of this Section 26. All such notices, requests,
demands and other communications shall be effective (a) when received, if sent
by facsimile, email, hand delivery or overnight courier; or (b) three Business
Days after the date when sent by registered or certified mail, postage prepaid.

27. Failure or Indulgence Not Waiver; Remedies Cumulative. No failure or delay
on the part of the Secured Party or any other Lender Party in exercising any
right, power or remedy under this Agreement or the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right, power or remedy preclude any other or further exercise thereof or
the exercise of any other right, power or remedy under the Loan Documents. The
remedies provided in the Loan Documents are cumulative and not exclusive of any
remedies provided by law.

28. Severability. Any provision of this Agreement which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof.

29. Headings. Article and Section headings in this Agreement are included herein
for convenience of reference only and shall not constitute a part of this
Agreement for any other purpose.

30. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Colorado (other than its conflicts of
laws rules), except to the extent the law of any other jurisdiction applies as
to the perfection or enforcement of the Lender Parties’ Lien in any Collateral.

31. Jurisdiction. The parties hereby irrevocably agree that any dispute arising
under or in any way relating to this Agreement or any of the other Loan
Documents shall be litigated solely and exclusively in a state or federal court
sitting in Denver, Colorado. Each Grantor hereby agrees that if it attempts to
commence any action regarding a dispute arising under or in any way relating to
this Agreement or any of the other Loan Documents to which it is a party in any
court other than a state or federal court sitting in Denver, Colorado, the
Secured Party or any other Lender Party (at its sole discretion) may obtain an
immediate order dismissing such action for improper venue or an order
transferring venue to a Denver, Colorado in any action or proceeding arising out
of or in any way relating to this Agreement or any of the other Loan Documents
and waives any defense of forum non conveniens. Each Grantor irrevocably
consents to the service of copies of the summons and complaint and any other
process which

 

-23-



--------------------------------------------------------------------------------

may be served in any such action or proceeding by the mailing of copies of such
process to such Grantor, certified mail, return receipt requested, at its
addresses specified Section 26 above. Each Grantor agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Section 31 shall affect the right of the Secured Party or
any other Lender Party to serve legal process in any other manner permitted by
law or affect the right of the Secured Party or any other Lender Party to bring
any action or proceeding against any Grantor or its property in the courts of
other jurisdictions.

32. WAIVER OF JURY TRIAL. THE GRANTORS AND THE LENDER PARTIES HEREBY IRREVOCABLY
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY
INSTRUMENT OR DOCUMENT DELIVERED HEREUNDER OR THEREUNDER.

33. Integration. This Agreement, together with the other Loan Documents,
comprise the final and complete integration of all prior expressions by the
parties hereto with respect to the subject matter hereof and shall constitute
the entire agreement among the parties hereto with respect to such subject
matter, superseding all prior oral or written understandings.

34. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which counterparts of this Agreement, taken together, shall
constitute but one and the same instrument. Delivery of an executed counterpart
of a signature page to this Agreement by facsimile or by e-mail transmission of
a PDF or similar copy shall be equally as effective as delivery of an original
executed counterpart of this Agreement. Any party delivering an executed
counterpart signature page to this Agreement by facsimile or by e-mail
transmission shall also deliver an original executed counterpart of this
Agreement, but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability or binding effect of this Agreement.

[Signature Page Follows]

 

-24-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantors and the Secured Party have caused this
Agreement to be duly executed and delivered by their respective officers
thereunto duly authorized as of the date first written above.

 

Address:

Green Plains Holdings II LLC

450 Regency Parkway Suite 400

Omaha, NE 68114

    GREEN PLAINS HOLDINGS II LLC

Attention: Jerry L. Peters, CFO

    By:   /s/ Jerry L. Peters

Facsimile: (402) 884-8700

      Name: Jerry L. Peters

E-mail Address: jerry.peters@gpreinc.com

      Title: CFO

 

Address:

CoBank, ACB 11422 Miracle Hills Drive, Suite 200

Omaha, NE 68154

   

COBANK, ACB, as Administrative Agent,

as Secured Party

Attention: Doug Jones     By:   /s/ Doug Jones

Facsimile: (402) 492-2001

      Name: Doug Jones

E-mail: jonesd@cobank.com

      Title: Vice President

Signature Page to Security Agreement

 



--------------------------------------------------------------------------------

Exhibit A

[FORM OF GRANT OF TRADEMARK SECURITY INTEREST]

GRANT OF TRADEMARK SECURITY INTEREST

WHEREAS, [NAME OF GRANTOR], a              (“Grantor”), owns and uses in its
business, and will in the future adopt and so use, various intangible assets,
including the Trademark Collateral (as defined below); and

WHEREAS, Green Plains Holdings II LLC, a Delaware limited liability company (the
“Company”), has entered into an Amended and Restated Credit Agreement dated as
of February         , 2012, with the financial institutions named therein (in
such capacity, the “Lenders”) and CoBank, ACB, a federally chartered banking
organization, as administrative agent for such Lenders (in such capacity, the
“Secured Party”) (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), pursuant to which the Lenders have made
certain commitments, subject to the terms and conditions set forth in the Credit
Agreement, to extend certain credit facilities to the Company; and

[Insert if Grantor is a Subsidiary:] WHEREAS, the Grantor has executed and
delivered that certain Guaranty dated as of              (as amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty”) in favor
of the Secured Party for the benefit of Lender Parties (as defined in the Credit
Agreement), pursuant to which the Grantor has guaranteed the prompt payment and
performance when due of all Obligations [and all other Guarantied Obligations,
as defined in such Guaranty]; and

WHEREAS, pursuant to the terms of a Security Agreement dated as of February
        , 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Security Agreement”), among the Grantor, the Secured Party
and the other grantors named therein, the Grantor has created in favor of the
Secured Party a security interest in, and the Secured Party has become a secured
creditor with respect to, the Trademark Collateral (as defined below);

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, subject to the terms and conditions of the
Security Agreement, to evidence further the security interest granted by the
Grantor to the Secured Party pursuant to the Security Agreement, the Grantor
hereby grants to the Secured Party a security interest in all of the Grantor’s
right, title and interest in and to the following, in each case whether now or
hereafter existing or in which the Grantor now has or hereafter acquires an
interest and wherever the same may be located (the “Trademark Collateral”):

(i) all rights, title and interest (including rights acquired pursuant to a
license or otherwise) in and to all trademarks, service marks, designs, logos,
indicia, trade names, trade dress, corporate names, company names, business
names, fictitious business names, trade styles and/or other source and/or
business identifiers and applications pertaining thereto, owned by such Grantor,
or hereafter adopted and used, in its business

 

A-1



--------------------------------------------------------------------------------

(including, without limitation, the trademarks set forth on Schedule 1 annexed
hereto) (collectively, the “Trademarks”), all registrations that have been or
may hereafter be issued or applied for thereon in the United States and any
state thereof and in foreign countries (including, without limitation, the
registrations and applications set forth on Schedule 1 annexed hereto), all
common law and other rights (but in no event any of the obligations) in and to
the Trademarks in the United States and any state thereof and in foreign
countries, and all goodwill of such Grantor’s business symbolized by the
Trademarks and associated therewith; and

(ii) all proceeds, products, rents and profits of or from any and all of the
foregoing Trademark Collateral and, to the extent not otherwise included, all
payments under insurance (whether or not the Secured Party is the loss payee
thereof), or any indemnity, warranty or guaranty, payable by reason of loss or
damage to or otherwise with respect to any of the foregoing Trademark
Collateral. For purposes of this Grant of Trademark Security Interest, the term
“proceeds” includes whatever is receivable or received when the Trademark
Collateral or proceeds are sold, licensed, exchanged, collected or otherwise
disposed of, whether such disposition is voluntary or involuntary.

This agreement, and the rights and obligations of the parties hereunder, shall
be governed by, and shall be construed and enforced in accordance with, the
internal laws of the State of Colorado, without regard to conflicts of laws
principles that would require application of another law.

The Grantor does hereby further acknowledge and affirm that the rights and
remedies of the Secured Party with respect to the security interest in the
Trademark Collateral granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.

[Signature Page Follows]

 

A-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Grant of Trademark Security
Interest to be duly executed and delivered by its officer thereunto duly
authorized as of the              day of             ,             .

 

[NAME OF GRANTOR] By:           Name:       Title:    

 

A-3



--------------------------------------------------------------------------------

SCHEDULE 1

TO

GRANT OF TRADEMARK SECURITY INTEREST

 

Owner

 

Trademark
Description

 

Registration/
Appl. Number

 

Registration/
Appl. Date

 

A-4



--------------------------------------------------------------------------------

Exhibit B

[FORM OF GRANT OF PATENT SECURITY INTEREST]

GRANT OF PATENT SECURITY INTEREST

WHEREAS, [NAME OF GRANTOR], a              (“Grantor”), owns and uses in its
business, and will in the future adopt and so use, various intangible assets,
including the Patent Collateral (as defined below); and

WHEREAS, Green Plains Holdings II LLC, a Delaware limited liability company (the
“Company”), has entered into an Amended and Restated Credit Agreement dated as
of February         , 2012, with the financial institutions named therein (in
such capacity, the “Lenders”) and CoBank, ACB, a federally chartered banking
organization, as administrative agent for such Lenders (in such capacity, the
“Secured Party”) (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), pursuant to which the Lenders have made
certain commitments, subject to the terms and conditions set forth in the Credit
Agreement, to extend certain credit facilities to the Company; and

[Insert if Grantor is a Subsidiary:] WHEREAS, the Grantor has executed and
delivered that certain Guaranty dated as of              (as amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty”) in favor
of the Secured Party for the benefit of Lender Parties (as defined in the Credit
Agreement), pursuant to which the Grantor has guaranteed the prompt payment and
performance when due of all Obligations and all other Guarantied Obligations, as
defined in such Guaranty; and

WHEREAS, pursuant to the terms of a Security Agreement dated as of February
        , 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Security Agreement”), among the Grantor, the Secured Party
and the other grantors named therein, the Grantor created in favor of the
Secured Party a security interest in, and the Secured Party has become a secured
creditor with respect to, the Patent Collateral;

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, subject to the terms and conditions of the
Security Agreement, to evidence further the security interest granted by the
Grantor to the Secured Party pursuant to the Security Agreement, the Grantor
hereby grants to the Secured Party a security interest in all of the Grantor’s
right, title and interest in and to the following, in each case whether now or
hereafter existing or in which the Grantor now has or hereafter acquires an
interest and wherever the same may be located (the “Patent Collateral”):

(i) all rights, title and interest (including rights acquired pursuant to a
license or otherwise) in and to all patents and patent applications and rights
and interests in patents and patent applications under any domestic or foreign
law that are presently, or in the future may be, owned or held by such Grantor
and all patents and patent applications and rights, title and interests in
patents and patent applications under any domestic or foreign law that are
presently, or in the future may be, owned by such Grantor in whole or in part
(including, without limitation, the patents and patent applications set forth on

 

B-1



--------------------------------------------------------------------------------

Schedule 1 annexed hereto), all rights (but not obligations) corresponding
thereto to sue for past, present and future infringements and all re-issues,
divisions, continuations, renewals, extensions and continuations-in-part
thereof; and

(ii) all proceeds, products, rents and profits of or from any and all of the
foregoing Patent Collateral and, to the extent not otherwise included, all
payments under insurance (whether or not the Secured Party is the loss payee
thereof), or any indemnity, warranty or guaranty, payable by reason of loss or
damage to or otherwise with respect to any of the foregoing Patent Collateral.
For purposes of this Grant of Patent Security Interest, the term “proceeds”
includes whatever is receivable or received when the Patent Collateral or
proceeds are sold, licensed, exchanged, collected or otherwise disposed of,
whether such disposition is voluntary or involuntary.

This agreement, and the rights and obligations of the parties hereunder, shall
be governed by, and shall be construed and enforced in accordance with, the
internal laws of the State of Colorado, without regard to conflicts of laws
principles that would require application of another law.

The Grantor does hereby further acknowledge and affirm that the rights and
remedies of the Secured Party with respect to the security interest in the
Patent Collateral granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.

[Signature Page Follows]

 

B-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Grant of Patent Security
Interest to be duly executed and delivered by its officer thereunto duly
authorized as of the              day of             ,             .

 

[NAME OF GRANTOR]   By:           Name:       Title:    

 

B-3



--------------------------------------------------------------------------------

SCHEDULE 1

TO

GRANT OF PATENT SECURITY INTEREST

Patents Issued:

 

Patent No.

 

Issue Date

 

Invention

 

Inventor(s)

Patents Pending:

 

Applicant’s
Name

 

Date
Filed

 

Application
Number

 

Invention

 

Inventor(s)

 

B-4



--------------------------------------------------------------------------------

Exhibit C

[FORM OF GRANT OF COPYRIGHT SECURITY INTEREST]

GRANT OF COPYRIGHT SECURITY INTEREST

WHEREAS, [NAME OF GRANTOR], a              (“Grantor”), owns and uses in its
business, and will in the future adopt and so use, various intangible assets,
including the Copyright Collateral (as defined below); and

WHEREAS, Green Plains Holdings II LLC, a Delaware limited liability company (the
“Company”), has entered into an Amended and Restated Credit Agreement dated as
of February         , 2012, with the financial institutions named therein (in
such capacity, the “Lenders”) and CoBank, ACB, a federally chartered banking
organization, as administrative agent for such Lenders (in such capacity, the
“Secured Party”) (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), pursuant to which the Lenders have made
certain commitments, subject to the terms and conditions set forth in the Credit
Agreement, to extend certain credit facilities to the Company; and

[Insert if Grantor is a Subsidiary:] WHEREAS, the Grantor has executed and
delivered that certain Guaranty dated as of              (as amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty”) in favor
of the Secured Party for the benefit of Lender Parties (as defined in the Credit
Agreement), pursuant to which the Grantor has guaranteed the prompt payment and
performance when due of all Obligations and all other Guarantied Obligations, as
defined in such Guaranty; and

WHEREAS, pursuant to the terms of a Security Agreement dated as of February
        , 2012 (as amended, restated, supplemented or otherwise modified from
time to time, the “Security Agreement”), among the Grantor, the Secured Party
and the other grantors named therein, the Grantor created in favor of the
Secured Party a security interest in, and the Secured Party has become a secured
creditor with respect to, the Copyright Collateral;

NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, subject to the terms and conditions of the
Security Agreement, to evidence further the security interest granted by the
Grantor to the Secured Party pursuant to the Security Agreement, the Grantor
hereby grants to the Secured Party a security interest in all of the Grantor’s
right, title and interest in and to the following, in each case whether now or
hereafter existing or in which the Grantor now has or hereafter acquires an
interest and wherever the same may be located (the “Copyright Collateral”):

(i) all rights, title and interest (including rights acquired pursuant to a
license or otherwise) under copyright in various published and unpublished works
of authorship including, without limitation, computer programs, computer data
bases, other computer software layouts, trade dress, drawings, designs,
writings, and formulas (including, without limitation, the works set forth on
Schedule 1 annexed hereto, as the same may be amended pursuant hereto from time
to time) (collectively, the “Copyrights”), all copyright registrations issued to
the Grantor and applications for copyright registration

 

C-1



--------------------------------------------------------------------------------

that have been or may hereafter be issued or applied for thereon in the United
States and any state thereof and in foreign countries (including, without
limitation, the registrations set forth on Schedule 1 annexed hereto, as the
same may be amended pursuant hereto from time to time) (collectively, the
“Copyright Registrations”), all common law and other rights in and to the
Copyrights in the United States and any state thereof and in foreign countries
including all copyright licenses (but with respect to such copyright licenses,
only to the extent permitted by such licensing arrangements) (the “Copyright
Rights”), including, without limitation, each of the Copyrights, rights, titles
and interests in and to the Copyrights, all derivative works and other works
protectable by copyright, which are presently, or in the future may be, owned,
created (as a work for hire for the benefit of Grantor), authored (as a work for
hire for the benefit of Grantor), or acquired by the Grantor, in whole or in
part, and all Copyright Rights with respect thereto and all Copyright
Registrations therefor, heretofore or hereafter granted or applied for, and all
renewals and extensions thereof, throughout the world, including all proceeds
thereof (such as, by way of example and not by limitation, license royalties and
proceeds of infringement suits), the right (but not the obligation) to renew and
extend such Copyright Registrations and Copyright Rights and to register works
protectable by copyright and the right (but not the obligation) to sue in the
name of such Grantor or in the name of the Secured Party or any Lender Party for
past, present and future infringements of the Copyrights and Copyright Rights;
and

(ii) all proceeds, products, rents and profits of or from any and all of the
foregoing Copyright Collateral and, to the extent not otherwise included, all
payments under insurance (whether or not Secured Party is the loss payee
thereof), or any indemnity, warranty or guaranty, payable by reason of loss or
damage to or otherwise with respect to any of the foregoing Copyright
Collateral. For purposes of this Grant of Copyright Security Interest, the term
“proceeds” includes whatever is receivable or received when Copyright Collateral
or proceeds are sold, licensed, exchanged, collected or otherwise disposed of,
whether such disposition is voluntary or involuntary;

This agreement, and the rights and obligations of the parties hereunder, shall
be governed by, and shall be construed and enforced in accordance with, the
internal laws of the State of Colorado, without regard to conflicts of laws
principles that would require application of another law.

The Grantor does hereby further acknowledge and affirm that the rights and
remedies of the Secured Party with respect to the security interest in the
Copyright Collateral granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.

[Signature Page Follows]

 

C-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused this Grant of Copyright Security
Interest to be duly executed and delivered by its officer thereunto duly
authorized as of the              day of             ,             .

 

[NAME OF GRANTOR]   By:           Name:       Title:    

 

C-3



--------------------------------------------------------------------------------

SCHEDULE 1 TO GRANT OF COPYRIGHT SECURITY INTEREST

U.S. Copyright Registrations:

 

Title

  

Registration No.

  

Date of Issue

  

Registered Owner

Foreign Copyright Registrations:

 

Country

  

Title

  

Registration No.

  

Date of Issue

Pending U.S. Copyright Registration Applications:

 

Title

  

Appl. No.

  

Date of Application

  

Copyright Claimant

Pending Foreign Copyright Registration Applications:

 

Country

  

Title

  

Appl. No.

  

Date of Application

 

C-4



--------------------------------------------------------------------------------

Exhibit D

[FORM OF PLEDGE SUPPLEMENT]

PLEDGE SUPPLEMENT

This Pledge Supplement, dated as of             , is delivered pursuant to the
Security Agreement dated as of February         , 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”)
among             , a              (“Grantor”), the other grantors named
therein, and CoBank, ACB, a federally chartered banking organization, as Secured
Party. Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Security Agreement.

The Grantor hereby agrees that the [Pledged Equity] [Pledged Debt] set forth on
Schedule 1 annexed hereto shall be deemed to be part of the [Pledged Equity]
[Pledged Debt] and shall become part of the Securities Collateral and shall
secure all Secured Obligations.

IN WITNESS WHEREOF, the Grantor has caused this Pledge Supplement to be duly
executed and delivered by its duly authorized officer as of             .

 

[NAME OF GRANTOR] By:           Name:       Title:    

 

D-1



--------------------------------------------------------------------------------

SCHEDULE 1

TO

PLEDGE SUPPLEMENT

 

D-2



--------------------------------------------------------------------------------

Exhibit E

[FORM OF IP SUPPLEMENT]

IP SUPPLEMENT

This IP SUPPLEMENT, dated as of             , is delivered pursuant to and
supplements (i) the Security Agreement dated as of February __, 2012 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Security Agreement”), among [Insert Name of Grantor] (the “Grantor”), the other
grantors named therein, and CoBank, ACB, a federally chartered banking
organization, as Secured Party, and (ii) the [Grant of Trademark Security
Interest] [Grant of Patent Security Interest] [Grant of Copyright Security
Interest] dated as of             ,              (the “Grant”) executed by the
Grantor. Capitalized terms used herein and not otherwise defined shall have the
meanings ascribed thereto in the Security Agreement and the Grant.

The Grantor grants to the Secured Party a security interest in all of the
Grantor’s right, title and interest in and to the [Trademark Collateral] [Patent
Collateral] [Copyright Collateral] set forth on Schedule 1 annexed hereto. All
such [Trademark Collateral] [Patent Collateral] [Copyright Collateral] shall be
deemed to be part of the [Trademark Collateral] [Patent Collateral] [Copyright
Collateral] and shall be hereafter subject to each of the terms and conditions
of the Security Agreement and the Grant.

IN WITNESS WHEREOF, the Grantor has caused this IP Supplement to be duly
executed and delivered by its duly authorized officer as of             .

 

[NAME OF GRANTOR] By:           Name:       Title:    

 

E-1



--------------------------------------------------------------------------------

SCHEDULE 1

TO

IP SUPPLEMENT

 

E-2



--------------------------------------------------------------------------------

Exhibit F

[FORM OF JOINDER]

JOINDER

THIS JOINDER (“Joinder”), dated as of             , is delivered pursuant to
Section 24 of the Security Agreement referred to below. The undersigned (the
“New Grantor”) hereby joins the Security Agreement dated as of February
        , 2012 (as amended, modified, restated or supplemented from time to
time, the “Security Agreement”) among Green Plains Holdings II LLC, a Delaware
limited liability company, the other grantors named therein, and CoBank, ACB, a
federally chartered banking organization, as Secured Party. Capitalized terms
used herein but not otherwise defined shall have the same meanings assigned to
them in the Security Agreement.

The New Grantor, by executing and delivering this Joinder, hereby becomes a
Grantor under the Security Agreement in accordance with Section 24 thereof and
agrees to be bound by all of the terms thereof. Without limiting the generality
of the foregoing, the New Grantor hereby:

(i) authorizes the Secured Party to add the information set forth on the
Schedules to this Joinder to the correlative Schedules attached to the Security
Agreement;1

(ii) agrees that all Collateral of the undersigned, including the items of
property described on the Schedules hereto, shall become part of the Collateral
and shall secure all Secured Obligations, and, for the avoidance of doubt,
hereby grants to the Secured Party a security interest in all of such Grantor’s
right, title and interest in and to all assets of such Grantor, in each case
whether now or hereafter existing, whether tangible or intangible, whether now
owned or hereafter acquired, wherever the same may be located and whether or not
subject to the UCC, including without limitation all Accounts; all Chattel
Paper; all Money and all Deposit Accounts, including without limitation all
Deposit Accounts set forth on Schedule 10 annexed hereto, together with all
amounts on deposit from time to time in any Deposit Accounts; all Documents; all
Farm Products; all General Intangibles, including all intellectual property,
Payment Intangibles and Software; all Goods, including Inventory, Equipment and
Fixtures; all Instruments; all Investment Property, including without limitation
all Securities Accounts and Commodity Accounts set forth on Schedule 10 annexed
hereto and all Commodity Contracts and Security Entitlements; all Letters of
Credit, Letter-of-Credit Rights and other Supporting Obligations; all Records;
all oil, gas and other minerals before extraction; all Commercial Tort Claims
set forth on Schedule 1 annexed hereto; and all Proceeds and Accessions with
respect to any of the foregoing Collateral (collectively, the “Collateral”);

 

 

1 

The Schedules to the Joinder should include copies of all Schedules that
identify collateral to be granted by the Additional Grantor.

 

F-1



--------------------------------------------------------------------------------

(iii) agrees that such security interest secures, and the Collateral is security
for, the payment and performance in full when due, whether at stated maturity,
by required prepayment, declaration, acceleration, demand or otherwise, of all
Secured Obligations; and

(iv) makes the representations and warranties set forth in the Security
Agreement, as amended hereby, to the extent relating to the undersigned.

Attached to this Joinder are the following, as referenced in the Security
Agreement, each completed with information relative to the New Grantor:
(i) Schedule 1 (Commercial Tort Claims); (ii) Schedule 2 (Filing Offices);
(iii) Schedule 3 (Office Locations, Type and Jurisdiction of Organization);
(iv) Schedule 4 (Other Names); (v) Schedule 5 (Equity Interests); (vi) Schedule
6 (Debt); (vii) Schedule 7 (Trademarks); (viii) Schedule 8 (Patents);
(ix) Schedule 9 (Copyrights); (x) Schedule 10 (Deposit Accounts, Securities
Accounts and Commodity Accounts); (xi) Schedule 11 (Letter-of-Credit Rights),
(xii) Schedule 12 (Negotiable Documents), (xiii) Exhibit A (Form of Grant of
Trademark Security Interest); (xiv) Exhibit B (Form of Grant of Patent Security
Interest); (xv) Exhibit C (Form of Grant of Copyright Security Interest);
(xvi) Exhibit D (Pledge Agreement); and (xvii) Exhibit E (IP Supplement).

 

[NAME OF GRANTOR] By:           Name:       Title:    

 

F-2



--------------------------------------------------------------------------------

SCHEDULES TO SECURITY AGREEMENT

 

Schedule 1

     Commercial Tort Claims   

Schedule 2

     Filing Offices   

Schedule 3

     Office Locations, Type and Jurisdiction   

Schedule 4

     Other Names   

Schedule 5

     Pledged Equity   

Schedule 6

     Pledged Debt   

Schedule 7

     Trademarks   

Schedule 8

     Patents   

Schedule 9

     Copyrights   

Schedule 10

     Deposit Accounts, Securities Accounts, and Commodity Accounts   

Schedule 11

     Letter-of-Credit Rights   

Schedule 12

     Negotiable Instruments   



--------------------------------------------------------------------------------

Schedule 1

Commercial Tort Claims

None.

 

S-1-1



--------------------------------------------------------------------------------

Schedule 2

FILING OFFICES

 

Grantor

 

Filing Office

Green Plains Holdings II LLC  

Delaware Secretary of State

Division of Corporations

 

401 Federal Street

John G Townsend Building, Suite 4
Dover, DE 19901

 

S-2-1



--------------------------------------------------------------------------------

Schedule 3

OFFICE LOCATIONS, TYPE AND JURISDICTION OF ORGANIZATION

 

Grantor    Green Plains Holdings II LLC Type of Organization    Limited
Liability Company Office Location   

450 Regency Parkway Suite 400

Omaha, NE 68114

Jurisdiction of Organization    Delaware Organizational Number    3839316

 

S-3-1



--------------------------------------------------------------------------------

Schedule 4

OTHER NAMES

 

Name of Grantor

 

Other Names

Green Plains Holdings II LCC   Global Ethanol, LLC   Green Plains Riga LLC  
Green Plains Lakota LLC

 

S-4-1



--------------------------------------------------------------------------------

Schedule 5

PLEDGED EQUITY

None.

 

S-5-1



--------------------------------------------------------------------------------

Schedule 6

PLEDGED DEBT

None.

 

S-6-1



--------------------------------------------------------------------------------

Schedule 7

TRADEMARKS

None.

 

S-7-1



--------------------------------------------------------------------------------

Schedule 8

PATENTS

None.

 

S-8-1



--------------------------------------------------------------------------------

Schedule 9

COPYRIGHTS

None.

 

S-9-1



--------------------------------------------------------------------------------

Schedule 10

DEPOSIT ACCOUNTS, SECURITIES ACCOUNTS, AND COMMODITY ACCOUNTS

 

Type of Account

  

Account Institution

  

Account Number

Deposit

   U.S. Bank National Association    105700973487

Deposit

   U.S. Bank National Association    105700973495

Commodity

   R.J. O’Brien & Associates, LLC    533-10424

Commodity

   R.J. O’Brien & Associates, LLC    533-10423

 

S-10-1



--------------------------------------------------------------------------------

Schedule 11

LETTER-OF-CREDIT RIGHTS

None.

 

S-11-1



--------------------------------------------------------------------------------

Schedule 12

NEGOTIABLE DOCUMENTS

None.

 

S-12-1